       Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                  :
CHRISTOPHER RONEY,                                :
                                                  :        CIVIL ACTION
                            Petitioner,           :        No. 2:14-cv-02083
                                                  :
                       v.                         :        THIS IS A CAPITAL CASE
                                                  :
JOHN E. WETZEL, Secretary, Pennsylvania           :        HON. GENE E.K. PRATTER
Department of Corrections; ROBERT                 :
GILMORE, Superintendent of the State              :
Correctional Institution at Greene; STEVEN        :
GLUNT, Superintendent of the State                :
Correctional Institution at Rockview,             :
                                                  :
                            Respondents.          :
                                                  :

                                    JOINT STATUS REPORT

       The parties, through counsel hereby submit this report on the status of discovery and

related issues:

       In furtherance of Petitioner’s pending discovery request that the Court order disclosure of

the prosecutors’ jury selection notes in cases other than Mr. Roney’s, Petitioner hereby reports to

the Court with the attached list of cases tried to a jury by ADA Roger King (Attachment “A”).

Of the cases listed, Petitioner has to date identified approximately twenty in which a Batson or

Batson-related issue was raised at some stage of litigation; more than twenty in which jury voir

dire notes of testimony have been located and are available; more than thirty in which he has

obtained copies of the computer generated jury panel lists; more than thirty-five in which he has

obtained copies of the Jury Voir Dire Sheets (the court crier’s contemporaneous account of the

jury selection process); and four cases in which has obtained copies of the sitting jurors’

Questionnaires (containing, inter alia, jurors’ self-report of race and gender).
      Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 2 of 13




      Petitioner has also identified many more cases tried by Mr. King in which the jury voir

dire transcripts either have been transcribed or likely have been transcribed, and Petitioner

continues efforts to locate those transcripts as well as other jury selection materials. Petitioner

has outstanding requests with the Philadelphia Clerk of Courts to review relevant files. Due to

their age, some files are in the court’s offsite storage; operational delays due to the coronavirus

pandemic will require another 30 days before the clerk is able to make them available for review.

In addition, the parties expect that some notes of testimony still may be located in the District

Attorney’s Office’s internal databases. The District Attorney’s Office has not yet completed

that search. Group A of Attachment “A” also identifies twenty defendants who were prosecuted

by Mr. King before a jury between 1991 and the close the close of 1996. In some instances,

there were multiple trials and juries, for which notes of testimony are available.

      In February 2021, counsel for Respondents, Max Kaufman, resigned from his position at

the District Attorney’s Office. On March 11, 2021, undersigned counsel, Matthew Stiegler,

entered his appearance as counsel for Respondents and promptly reached out to counsel for

Petitioner.

      Considering new counsel’s need to adequately familiarize himself with the case, the

parties agreed that Respondent’s prioritize their internal data systems search for jury selection

transcripts from cases for which Petitioner has already obtained other jury selection related

materials, but not the notes of testimony. Counsel for Respondents is now conducting this search,

and will expand it to include the remaining cases as soon as the more targeted search is

completed. Considering the complexity of this case, Mr. Stiegler anticipates needing 30-60 days

to complete those internal searches.




                                                2
       Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 3 of 13




       We are attaching here as well the list of cases tried by Assistant District Attorney Paul

Riley, which has previously been submitted to this Court. See Attachment “B”.

       The parties will continue to compile information relevant to the listed cases. The parties

of course are available for a status conference, if the Court wishes, at the court’s convenience.

Respectfully submitted,

/s/ Michael H. Gonzales                               /s/ Max KaufmanMatthew Stiegler
MICHAEL H. GONZALES
HELEN A. MARINO                                       MAX KAUFMANMATTHEW STIEGLER
MATTHEW LAWRY                                         Supervisor, Federal Litigation Unit
Federal Community Defender Office for the             Philadelphia District Attorney’s Office
Eastern District of Pennsylvania                      Three South Penn Square
Capital Habeas Unit                                   Philadelphia PA 19107
The Curtis Center, Suite 545-W
Independence Square West
Philadelphia, PA 19106
215-928-0520

Counsel for Petitioner Christopher Roney
                                                      Counsel for Respondents




Dated: April 910, 2020




                                                 3
       Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 4 of 13




                               CERTIFICATE OF SERVICE

       I, Michael H. Gonzales, hereby certify that on this 18th day of December 2020, I served a

copy of the foregoing upon the following individual(s) via the Court’s ECF system:

                                    Matthew Stiegler, Esquire
                                    Acting Chief, Federal Litigation Unit
                                    Philadelphia District Attorney’s Office
                                    Three South Penn Square
                                    Philadelphia PA 19107



                                                   /s/ Michael H. Gonzales
                                                   Michael H. Gonzales

Dated: April 10, 2020
        Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 5 of 13




                                ATTACHMENT A
                           JURY TRIALS – ROGER KING

Group A: CASES TRIED BETWEEN 1991 AND THE CLOSE OF 1996

ADA Roger King tried the following cases to a jury between 1991 and the close of 1996.
These case names are derived from lists supplied by Respondents and by independent research.
Petitioner also identifies those cases that are known at this time to have jury voir dire notes of
testimony available (denoted by “1”); those as to which Petitioner has been able to determine
that jury voir dire notes of testimony were prepared, or there was post-trial litigation for which
such notes may have been prepared (denoted by “2”); those in which a Batson or a related
claim was pursued at some point in litigation (denoted by “3”); those in which Jury Voir Dire
Sheets (the court crier’s contemporaneous account of the jury selection process) and/or venire
panel lists are available (denoted by “4”); and those in which some or all juror questionnaires
are available (denoted by “5”).

Where Petitioner has information that the jury was selected as a capital jury, that is noted.

Christopher Brown (capital) – 2, 4
CP-51-CR-033446-1989

Anthony Reid (2 cases)
CP 8906-0252 (capital) – 1, 3, 4

CP 8810-2482 (capital) – 1, 3, 4

Stephen Robinson (capital) – 1, 4
CP 9007-1117
(tried with co-defendant K. Johnson)

Chester Hollman – 2 (jury voir dire notes made part of record, per court docket), 4, 5
CP-51-CR-0625451-1991

James Dennis (capital) – 1,3,4
CP 9201-0484

Kenneth Ford (capital) – 1, 3, 4
CP 8910-3222

Orlando Maisonet (capital) (2 cases)
CP-51-CR-1134831-1990 – 1, 4
CP-9011-3477 – 1, 4

Dennis Rodgers –2, 4
CP 9211-3465

Rodney Williams (cap) - 1
CP 9201-3128
        Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 6 of 13



William Nieves (capital) – 2, 4
CP 9410-0970

Vincent Jeter (capital) – 1, 4, 5
CP 9403-3149

Borgela Philistin (capital) – 1, 4, 5
CP-51-CR-0709691-1993

Warren Summers (capital) – 1, 4, 5
CP 9501-0007
(tried with co-defendants Acey Barnes, Anthony Dent,
Malik Jones, Markee Jones, Bernard Morris, Quron
Blackwell)

Abdul Hardy (capital) – 1, 4
CP 9304-2850
(tried with co-defendants Mack Alderman, Stanley Williams, Muhammed ElAkram)

Clark B. Henderson (capital) – 1 (for three separately empaneled juries), 3, 4
CP-51-CR-1035262-1991
(tried with co-defendants Prince Hagwood, Kevin Cleveland, Denovian Royster, Walter
Royster, George Russell, John Kennedy)

Arthur Hawthorne (capital) – 1, 4
CP 9301-0470
(tried with co-defendants Barry Johnson, Michael Lilly,
David Sheppard)

David Dickson – 1 (for two separately empaneled juries)
CP-51-CR-0732711-1993

Fred Thomas – 1, 3, 4
CP 94-02-0991

Charles Diggs (retrial) – 2, 3
CP-51-CR-072091-1974

Robert Wharton (capital penalty phase retrial, 1992) – 1, 3, 4
CP -51-CR-0222581-1984
        Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 7 of 13



Group B:

This group contains cases that ADA Roger King tried to a jury either before 1991 or after
1996. Investigation is still underway to determine availability of jury selection notes and to
clarify the status of joint trials for a number of co-defendants and related cases.

Victor Santiago (aka Jorge Cintron) (capital) –1, 4
CP-51-CR-0236521-1989

Harold Carter
CP-51-CR-0800441-1979

Darryl Coleman – 2
CP-51-CR-0540731-1994
(2 jury trials)

Russell Madison - 2
C P -5 1 -C R -0202621-1978

Kevin Hughes (capital) - 4
CP-51-CR-0313691-1980

James Jones (capital) – 1, 3, 4
CP 8010-2486

Allen Dantzler – 2, 4
CP 8207-2109

Charles Gilyard – 4
CP 8211-3548

Damon Jones (2 cases)
CP-51-CR-0907121-1982 (capital) – 3, 4
(Tried with co-defendants Isaiah (Isiah)
Givens and Portie Robertson)

CP 8206-1196

Richard Harris – 4
CP 8203-1414

William Smith – 4
CP8201-0683

Reginald Lewis – 2
CP-51-CR-1113611-1983

Ralph Stokes – 3, 4
CP 8203-4576
        Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 8 of 13



Jerome Marshall (trial, capital sentencing, capital resentencing) – 1, 3, 4
CP8311-1721-1730

Craig Murphy (3 cases)
CP-51-CR-0126101-1984 (capital) – 1, 3, 4
CP8405-2608 (capital) – 1, 3, 4
CP-51-CR-0925231-1985 (capital) – 2, 3

DeWitt Crawley (capital) – 1, 3, 4
CP-51-CR-0201551-1984

Esau Burroughs (multiple co-defendants) – 4
CP 8508-2051
(tried with co-defendants Rodney Wells, Morris Williams, Howard Ford)

Brian Thomas – 1, 3
CP 8509-2717

Wade Middleton – 4
CP-51-CR-0817871-1986

Anthony Sutton – 2, 3, 4
CP 8711-3696

Johnny Alexander – 2, 4
CP-51-CR-0211881-1988
(tried with co-defendant Anthony Harrell, CP-51-CR-0211882-1988)

Karen Anne Phillips – 2, 4
CP-51-CR-0534691-1988

Al Peoples (capital) – 1, 3, 4
CP8910-4498

Luis Bermudez – 4
CP 0109-0141

Major Hodges – 4
CP 0211-1021

Derrick Stevens
Albert Thomas
Carl Selby
Darryl Newkirk – 3
Maurice Charity
Darryl Duckson
Shaun Flynn
       Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 9 of 13



St. Aubyn Beecham
Clifton Parker - 3
Matthew Garcia
Lamont Bryant
Gregory Robinson
Saleen Norman
Gilbert Smith
Wayne Jackson
Pedro Valentin
Deirdre Douglas
Wendall Forrest
Kelly Aaron
Rocco Lodise
Alfonzo Morrison
Juvan Woodson
Charles W. Pitcher
Cody Wright
Kyhree Cunningham
Christopher Duckett
Elwin Lincona
Ivan McCall
Andre Carson
Kenneth Griffin
Phillip Keese
Kareem Carroll
Derick Wanamaker
Babaesu Bey 2, 4
CP-51-CR-0603821-1999
Donnie Jones – 2, 4
CP-51-CR-0511611-2001

Lavar Jones – 2
98-05-0578

Donald Pinner (possibly waiver trial)
       Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 10 of 13



Red Colt
Terry Bluford (possibly waiver trial)
Nathan Long (possibly waiver trial)
Sharif Torres
Anthony Jones
Omar McNeil
Aaron Smith
Al Collantes
Robert Ramirez
Joyce Schofield
Steven Davis
Michael Andrews
Shirlene Golden
George Gardner
Khalid Wilcox
Andrew Fields
Rodriguez A. Peake
Simon Pirela (aka Salvador Morales), 1
CP 9805-0578 (capital penalty-phase retrial; 1/4/2000)

Maurice Brown
Aaron Fox
Thomas Gibison
          Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 11 of 13



                                                 ATTACHMENT B
                              Defendants prosecuted by Paul Riley (jury trials)
9/91       John Byrd aka Terrell Fuller                 CP-51-CR-0527041-19901
5/92       Kevin Hyman                                  CP-51-CR-0828441-1992
7/92       George Mankowski                             CP-51-CR-1133411-1992
7/92       Michael Jordan                               CP-51-CR-1107521-1994
8/92       Darryl Frison                                CP-51-CR-0827841-1982
8/92       Gregory Wright                               [Possibly CP-51-CR-0513491-1988]
9/92       Darryl Hawkins                               [Possibly CP-51-CR-0446041-1991]
9/92       Philip Ganter
10/92 Darnel Sanders                                    CP-51-CR-0327941-1992
10/92 Khang Pham                                        CP-51-CR-0502061-1992
4/93       William Sandoval                             CP-51-CR-0324221-1992
6/93       Donald Henderson                             CP-51-CR-0615421-1990
7/93       Norman Sullivan
8/93       Roy Ray Toomer/Nancy Young                   CP-51-CR-0821431-1992 (Nancy Young)
                                                        [CP-51-CR-0125531-1993 (Roy Ray Toomer)]
9/93       Anthony Hart                                 CP-51-CR-0613351-1992
2/94       Antoine Brown                                CP-51-CR-0747311-1992
3/94       Damien Tadron
3/94       Denzil Lee                                   CP-51-CR-1146301-1993
4/94       Kelvin Sutton (Batson-IAC)                   CP-51-CR-0425701-1993
5/94       Antonio Pannell                              CP-51-CR-1111251-1993
6/94       James Brown
7/94       Wilfredo Maldonado                           CP-51-CR-0725131-1992
9/94       John Williams                                CP-51-CR-0908541-1996
9/94       Calvin Murphy                                CP-51-CR-0608281-1994


1
    Petitioner has added this case to the list provided by Respondents. The jury selection began in September 1991.
       Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 12 of 13




10/94 Edward Kendrick                               CP-51-CR-0114171-1994
6/95    Darious Stewart
11/95 Daniel Gwynn (capital) (Batson)                CP-51-CR-1207051-1994
8/95    Robert Baylis or Baylin                     CP-51-CR-0112931-1995
[3/96]2 Gregory Womack/Jermaine Trice               CP-51-CR-0601181-1995
                                                    CP-51-CR-0601186-1995
12/96 Michael Thomaston (capital)                   CP-51-CR-0400541-1995
4/97    Jamie Santiago (capital)                    CP-51-CR-0511821-1995
10/97 John Martini                                  CP-51-CR-0543921-1993
        Angela Collins
[4/98]3 Robert Hall                                 [CP-51-CR-0409511-1997]
        Kirk Jackson                                CP-51-CR-0738601-1991
        Christopher Johnson




2
  Respondents provided information that Womack and Trice were convicted in October 1994, but it did not provide
case numbers. Petitioner was able to find information regarding a jury trial at which Womack and Trice were
among the co-defendants tried by jury in March 1996. Those case numbers are provided above.
3
  The Commonwealth provided the name Robert Hall. Counsel for Petitioner was able to locate the above Common
Pleas Court case number and other post-trial dockets and citations involving Mr. Hall’s jury trial for homicide,
although without confirmation that the trial prosecutor was Mr. Riley. Trial took place in April 1998.
      Case 2:14-cv-02083-GEKP Document 124 Filed 04/09/21 Page 13 of 13




                               CERTIFICATE OF SERVICE

       I, Michael H. Gonzales, hereby certify that on this 9th day of April 2021, I served a copy

of the foregoing upon the following individual(s) via the Court’s ECF system:

                                    Matthew Stiegler, Esq.
                                    Federal Litigation Unit
                                    Philadelphia District Attorney’s Office
                                    Three South Penn Square
                                    Philadelphia PA 19107



                                                    /s/ Michael H. Gonzales
                                                    Michael H. Gonzales

Dated: April 9, 2021
